Case 1:19-cr-00704-LAP Document 21-1 Filed 12/10/19 Page iof5

 

 

 

 

 

 

 

 

 

| USDC SDNY
| UME?
UNITED STATES DISTRICT COURT eer OCALLY FILED
SOUTHERN DISTRICT OF NEW YORK | BLEOV Ste
vee nedeneecnecesceneeesecaees x DOC eee |
UNITED STATES OF AMERICA ; DATE PILED. fot to
“vee / PROTECTIVE ORDER
BRANDON BECKER, ; $2 19 Cr. 704 (LAP)
Defendant, ;
ng a ee ee ee x

WHEREAS, the Government has moved pursuant to Federal Rule of Criminal
Procedure 16(d), on consent of the defendant BRANDON BECKER, through defense
counsel.; and

WHEREAS, the Government has informed the Court that the Government is prepared to
disclose to the defendant -- pursuant to its obligations under Rule 16 of the Federal Rules of
Criminal Procedure; Title 18, United States Code, Section 3500; Brady v. Maryland:
and/or United States v. Giglio — documents containing certain bank records, financial
records, and other documents containing personal identifying information such as Social
Security numbers, dates. of birth, home addresses, and other sensitive information; and

WHEREAS, the Coutt finds that it is necessary to protect such sensitive:information,

without limiting the defendant’s rights under the United States Constitution or the Federal Rules.
of Criminal Procedure;

IT IS HEREBY ORDERED:

1. That, with the exception of otherwise publicly available documents and

information, all materials, including documents and the information contained therein,

1

 

 
Case 1:19-cr-00704-LAP Document 21-1 Filed 12/10/19 Page 2 of 5

electronic data, and other audio or visual materials that are provided by the Government
to the defendants in this action pursuant to Rule 16 of the Federal Rules of Criminal
Procedure, Title 18, United States Code, Section 3500; Brady v. Maryland, or United
States v. Giglio, are considered "Confidential Information."
2. Confidential Information disclosed to the defendant or to his counsel in this case
during the course of proceedings in this action:
(a) Shall be used by the defendant and his counsel only for purposes of
defending this criminal action;
(b) Shall not be disclosed in any form by the defendant or his counsel except
as set forth in paragraph rc) below; and
(c) May be disclosed by the defendant or his counsel in this action only to
the following persons. (hereinafter "Designated Persons"):
(i) investigative, secretarial, clerical, paralegal and student personnel
employed full-time or part-time by the defendant’s counsel;
| (ii) independent expert witnesses, investigators or expert advisors
retained - pursuant to a written retainer agreement -- in connection with this action;
(iii) prospective witnesses, and their counsel, to the extent deemed
necessary by defense counsel, for the purposes of the criminal proceedings in this case;.
(iv) co-counsel and co-defendants in this case with whom a joint defense
or common interest agreement exists; and
(v) such other persons as hereafter may be authorized by

agreement of the parties, in writing, or by the Court upon the defendants’ motion.
2

 

 
Case 1:19-cr-00704-LAP Document 21-1 Filed 12/10/19 Page 3o0f5

3. Except for Confidential Material that has been made part of the record of this case,
the defense shall return to the Government or securely destroy or delete all Confidential Material,
within 30 days of the expiration of the period for direct appeal from any verdict in the above-
captioned case; the period of direct-appeal from any order dismissing any of the charges in the
above-captioned case; or the granting of any motion made on behalf of the Government
dismissing any charges in the above-captioned case, whichever date is latest.

4. The defendant and his counsel shall provide a copy of this Order to Designated
Persons to whom they disclose Confidential Information pursuant to paragraphs 2(c)(i)-(iv).
Designated Persons shall be subject to the terms of this Order-and shall sign an
acknowledgment, to be retained by the defendant’s counsel, indicating that they have received
and reviewed the terms of this Order and understand that they are bound by it before being
provided with, shown, or read the contents of any materials produced pursuant to terms of this
Order. In addition, if Confidential Information is provided to any Designated Persons,
counsel shall make reasonable efforts to seek the return or destruction on of such materials as
set forth in paragraph 3.

5. ‘The defendant and his counsel will not attach any materials produced pursuant to
this Order to any public filings with the Court or publicly disclose any such materials, or their
contents in any other manner, without prior notice to the Government. The defendant and his
counsel shall initially file Confidential Material pertinent to any motion before the Court under

seal, absent consent of the Government or Order of the Court. If the defense and the Government

 
Case 1:19-cr-00704-LAP Document 21-1 Filed 12/10/19 Page 4 of 5

cannot agree on the manner in which the documents or their contents may be publicly
disclosed, the parties shall seek resolution of such disagreements by the Court.

6. The defense shall not post any Confidential Material on any Internet site or network
site to which persons other than the parties hereto have access, and shall not disclose any
Confidential Material to the media or any third party except as set forth herein.

7.  Ifany dispute should arise between the parties to this action as to whether any
documents, materials or other information is Confidential Information subject to the provisions
of this Order, such documents, materials and information shali be considered Confidential
Information pending further Order of thisCourt.

8. The provisions of this Order shall not be construed.as preventing the disclosure
of any information in any motion, hearing or trial held in this action or to any district or -

magistrate judge of this Court for purposes of this action.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 
Case 1:19-cr-00704-LAP Document 21-1 Filed 12/10/19 Page 5of5

9. The provisions of this Order shall not terminate at the conclusion of this criminal

the case.

AGREED AND CONSENTED TO:

GEOFFREY 8. BERMAN
United States Attorney

   
 

David Rayniond Cewis'/ Vladislav Vainberg
Assistant United States Attorneys

aya

neEsq.
Counsel for Brandon Becker

$0 ORDERED:

Dated: New York, New York

Date:

Date:

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

2/9/14

alalia

December //, 2019. | ; 4 Djagllp

LORETTA A. PRESKA _
UNITED STATES DISTRICT JUDGE

 
